COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 LUIS DOMINGUEZ, JR.,                                         No. 08-13-00143-CR
                                               '
                            Appellant,                           Appeal from the
                                               '
 v.                                                            243rd District Court
                                               '
 STATE OF TEXAS,                                            of El Paso County, Texas
                                               '
                           State.              '              (TC# 20080D03880)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until October 8, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph D. Vasquez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before October 8, 2013.

       IT IS SO ORDERED this 11th day of September, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.